PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/129,538
Filing Date: 27 Sep 2016
Appellant(s): Ragot et al.



__________________
Timothy Cassidy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/26/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument

Appellant argues that there is no motivation for combining the teachings of Moss with those of Mompon, McHugh and Chen as asserted in the office action. 
This argument has not been found persuasive, one of ordinary skill in the art would have been motivated to wrap a food product with the paper sheet of Mompon since Chen shows this was a known use of paper suitable for food contact and since it has been held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143.I.A). Further in improving upon the paper sheet of Mompon one of ordinary of ordinary skill in the art would have had motivation to seek out known plant papermaking materials suitable for wrapping food products, such as materials taught by Moss, in order to provide a paper sheet with desired tensile properties and physical properties ('997, [0089]), it has been held that the selection of a known material based on its suitability for its intended use supports a conclusion of obviousness (MPEP 2144.07). “In KSR, the Supreme Court 

Appellant argues that the inclusion of cellulose fibers including softwood and/or hardwood fibers in an amount from 16.67% to 80% by weight to an impregnated sheet as taught by Mompon would render the sheet unsatisfactory for use as edible packaging or snack food as taught by Chen, thus destroying any motivation for using the impregnated sheet of Mompon as a wrapping paper in contact with food. Appellant argues that incorporating cellulose fibers, especially comprising softwood and/or hardwood fibers, in amounts such as 16.67% to 80% by weight would hinder the 
These arguments have not been found persuasive, “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. (MPEP 2143.01.VI). In this case Mompon is the prior art invention being modified, and the combination of the prior art does not change the principle of operation of Mompon. Mompon teaches forming paper sheets which would necessarily be suitable for contact with food products and Chen has only been relied upon to show the use of paper having a plant extract applied to the paper to wrap a food product (Google Translation Abstract, Pg. 2, lines 9-13). Moss teaches that fibers conventionally used in papermaking articles include wood fibers including softwood and hardwood fibers and teaches mixing the wood fibers with fruit fibers in order to form an article such as paper ([0002], [0003], [0011], [0083], [0087], [0089]) and Mompon discloses that the articles of the invention may be decorative articles in the form of reconstituted plant sheets, or may be articles such as sheets of paper. Mompon recites that advantageously the powder is designed to be incorporated into pharmaceutical compositions, cosmetic compositions, food compositions and/or dietary compositions ([0015]) and discloses for example the product can be used in gels, lotions, creams ([0119]), one of ordinary skill in the art would recognize that the Mompon does not limit the article to only edible applications. Further Mompon teaches that the plant raw material used to produce the articles may be made up of whole plants or plant parts in particular stems, bark, seeds and plant waste (dust, ribs, debris) 

Appellant argues regarding claim 73, that the film forming marinade taught by Du is much different from the impregnated sheet of Mompon as Du teaches coating a film forming composition onto meat and does not contain a fibrous web. Appellant argues that a person of ordinary skill in the art would find no motivation to combine packaging with a marinade to somehow create a food product in which the food while in the wrapper has been cooked, fried, roasted, barbecued or baked. Appellant argues that the rejection is based on impermissible hindsight.
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case Du has only been relied upon for the general teaching of wrapping 
Further, in response to Appellant’s argument that a person of ordinary skill in the art would find no motivation to combine packaging with a marinade to somehow create a food product in which the food while in the wrapper has been cooked, fried, roasted, barbecued or baked, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                            
Conferees:
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792      
                                                                                                                                                                                                  /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.